Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-20 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to systems, methods, and apparatuses for providing waveform adaptation for identifying a plurality of candidate waveforms, and selecting one of the candidate waveforms for data transmission.
Prior arts were found for the independent claims as follows:
Gavin B. Horn et al. (US 2014/0064068 A1)
Ghyslain Pelletier et al. (US 2012/0140743 A1)
Horn discloses a method of wireless communication that includes receiving, at a mobile device, a dynamic indication from a WWAN to offload data to a WLAN associated with the mobile device, suspending application of a current network offload policy at the mobile device based on the indication, wherein the current network offload policy was received at the mobile device from a core network (CN), and transmitting data to the WLAN in response to the dynamic indication.
Pelletier discloses a method of managing carrier aggregation for a multi-radio access technology (RAT) wireless transmitter/receiver unit (WTRU).

	Claim 1:
 	A method for uplink data transmission, the method comprising: 
transmitting, by a first apparatus, first data in accordance with a grant less transmission scheme of two transmission schemes using a first waveform and on a first time frequency resource over an uplink wireless link within one serving cell, 
the grant less transmission scheme used for transmitting the first data on the first time frequency resource over the uplink wireless link within the one serving cell without requiring the first apparatus to receive grant information for the first data prior to the first apparatus transmitting the first data on the first time frequency resource over the uplink wireless link, wherein the two transmission schemes further include a grant based transmission scheme used for transmitting second data on a second time frequency resource over the uplink wireless link within the one serving cell requiring the first apparatus or a second apparatus to receive grant information for the second data prior to the first apparatus or the second apparatus transmitting the second data over the uplink wireless link, and wherein the first data is transmitted using a non-orthogonal multiple access technique.
 	Claim 6:
 	A first apparatus comprising: 
at least one processor; and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions, when executed by the at least one processor, to: 
transmit first data with a grant less transmission scheme of two transmission schemes using a first waveform on a first time frequency resource over an uplink wireless link HW 83498873USo8Page 2 of 7within one serving cell, 
the grant less transmission scheme used for transmitting the first data on the first time frequency resource over the uplink wireless link within the one serving cell without requiring the first apparatus to receive grant information for the first data prior to the first apparatus transmitting the first data on the first time frequency resource over the uplink wireless link, wherein the two transmission schemes further includes a grant based transmission scheme 
Claim 11:
 	A method for uplink data reception, the method comprising: 
receiving, by a base station, first data in a grant less transmission scheme of a first user equipment (UE) using a first waveform on a first time frequency resource over an uplink wireless link within one serving cell; and 
receiving, by the base station, a second data in a grant based transmission scheme of the first UE or a second UE using a second waveform on a second time frequency resource over the uplink wireless link within the one serving cell, 
wherein the grant less transmission scheme is used to transmit the first data on the first HW 83498873USo8Page 3 of 7time frequency resource over the uplink wireless link without requiring the first UE to receive grant information for the first data prior to the first UE transmitting the first data on the first time frequency resource over the uplink wireless link, and wherein the grant based transmission scheme used to transmit the second data on the second time frequency resource over the uplink wireless link within the one serving cell requiring the first UE or the second UE to receive grant information for the second data prior to the first UE or the second UE transmitting the second data over the uplink wireless link, and wherein the first data is transmitted using a non- orthogonal multiple access technique.
	Claim 16:
 	A base station comprising: 
at least one processor; and 
a non-transitory computer readable storage medium storing programming for execution by the at least one processor, the programming including instructions, when executed by the at least one processor, to: 
receive first data in a grant less transmission scheme of a first user equipment (UE) using a first waveform on a first time frequency resource over an uplink wireless link within one serving cell; and 

wherein the grant less transmission scheme is used to transmit the first data on the first time frequency resource over the uplink wireless link without requiring the first UE to receive grant information for the first data prior to the first UE transmitting the first data on the HW 83498873USo8Page 4 of 7first time frequency resource over the uplink wireless link, wherein the grant based transmission scheme used to transmit the second data on the second time frequency resource over the uplink wireless link within the one serving cell requiring the first UE or the second UE to receive grant information for the second data prior to the first UE or the second UE transmitting the second data over the uplink wireless link, and wherein the first data is transmitted using a non- orthogonal multiple access technique.
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL W LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on M-F 8:00-5:00.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILL W LIN/Primary Examiner, Art Unit 2412